PER CURIAM.
Appellant seeks reversal of a judgment of conviction based upon a jury verdict finding her guilty of murder in the second degree. She was sentenced to serve from six months to twenty years, less 125 days for jail time.
The principal question preserved on qppeal is the sufficiency of the evidence to support the judgment. Although the evidence as revealed by this record is conflicting with respect to the mental condition of the appellant at the time this crime was committed, the credibility of the witnesses and the weight to be given the evidence were questions for decision only by the jury. Without recounting in detail the evidence adduced at the trial, we find in the record substantial competent evidence to support the jury’s conclusion of guilt. This Court has no authority to disturb the findings of the jury in the absence of a clear showing that the evidence demonstrates that the conclusion reached is erroneous. Lee v. State, 153 So.2d 351 (Fla.App.1st, 1963); Fisher v. State, 224 So.2d 415 (Fla.App.1st, 1969).
The judgment appealed herein is accordingly affirmed.
RAWLS, Acting C. J., and WIGGIN-TON and JOHNSON, JJ., concur.